United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 22, 2003

                                                         Charles R. Fulbruge III
                       FOR THE FIFTH CIRCUIT                     Clerk



                            No. 02-41611
                          Summary Calendar



BRUCE DARRELL WILLIAMS,

          Plaintiff-Appellant,

                               versus

SUBHASH JOSHI, M.D.; TODD FOXWORTH,

          Defendants-Appellees.



          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 3:00-CV-65


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Bruce Darrell Williams, Texas prisoner # 746494, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous and for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) and (ii).   He argues that he broke his hand and

that due to the deliberate indifference of Subhash Joshi, M.D., he

was denied appropriate medical treatment. Williams asserts that he


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
developed reflex sympathetic distrophy (RSD)_due to Dr. Joshi’s

negligence and that surgery will be necessary to correct the

problem.       Unsuccessful medical treatment, negligence, and medical

malpractice are insufficient to give rise to a constitutional

violation.1        Because   Dr.   Joshi’s   actions   amount   at   most   to

negligence or medical malpractice, the district court did not err

in dismissing Williams’s complaint as frivolous and for failure to

state a claim pursuant to § 1915(e)(2)(B)(i) and (ii).2

     AFFIRMED.




     1
         See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
     2
         Id.

                                      -2-